                                                                Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 1 of 23



                                                         1 STRIS & MAHER LLP
                                                           PETER K. STRIS (SBN 216226)
                                                         2 peter.stris@strismaher.com
                                                           BRENDAN S. MAHER (SBN 217043)
                                                         3 brendan.maher@strismaher.com
                                                           MICHAEL DONOFRIO (pro hac vice pending)
                                                         4 michael.donofrio@strismaher.com
                                                           RACHANA A. PATHAK (SBN 218521)
                                                         5 radha.pathak@strismaher.com
                                                           725 South Figueroa Street, Suite 1830
                                                         6 Los Angeles, CA 90017
                                                           T: (213) 995-6800 | F: (213) 261-0299
                                                         7
                                                           Attorneys for Plaintiffs DAVITA INC.
                                                         8 and STAR DIALYSIS, LLC
                                                         9
                                                                                UNITED STATES DISTRICT COURT
                                                        10
                                                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                        11
 725 S. FIGUEROA ST, STE 1830




                                                        12   DAVITA INC. and STAR DIALYSIS,      Case No. 3:18-cv-6975
                                LOS ANGELES, CA 90017




                                                             LLC,
                                                        13                                       COMPLAINT
                                                                      Plaintiffs,
                                                        14
                                                                 v.
                                                        15
                                                             AMY’S KITCHEN, INC.
                                                        16   EMPLOYEE BENEFIT HEALTH
                                                             PLAN and AMY’S KITCHEN, INC,
MAH E R
S T R I S




                                                        17
                                                                      Defendants.
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                  1
                                                                                             COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 2 of 23



                                                         1        1.     Plaintiffs DaVita Inc. and Star Dialysis, LLC (collectively “DaVita”)
                                                         2 provide life-sustaining dialysis treatment to beneficiaries of Defendant Amy’s Kitchen
                                                         3 Employee Benefit Health Plan (“Amy’s Plan” or “Plan”) who suffer from end-stage
                                                         4 renal disease (“ESRD”). Plan beneficiaries with ESRD historically enjoyed access to
                                                         5 care through the same network of providers that is available to all other beneficiaries.
                                                         6 And until 2017, the Amy’s Plan paid DaVita an “in-network” rate determined by
                                                         7 DaVita’s contractual commitment to serve as a network provider, a rate significantly
                                                         8 lower than the usual and customary rates DaVita charges.
                                                         9        2.     But as of January 1, 2017, the Amy’s Plan eliminated network coverage
                                                        10 and dramatically reduced reimbursement for dialysis—while maintaining its existing
                                                        11 network and reimbursement practices for all other health care services. It did so by
 725 S. FIGUEROA ST, STE 1830




                                                        12 hiring Renalogic, Inc. (“Renalogic”), an Arizona-based company that purports to
                                LOS ANGELES, CA 90017




                                                        13 specialize in “dialysis cost containment.” Renalogic, renalogic.com, last accessed
                                                        14 November 1, 2018. Renalogic helps companies “contain” the cost of dialysis, however,
                                                        15 by illegally upsetting the allocation of payment responsibility between Medicare and
                                                        16 private payors that Congress struck with the passage of the Medicare as Secondary
MAH E R




                                                        17 Payer Act (“MSPA”).
S T R I S




                                                        18        3.     Individuals with ESRD are entitled to Medicare regardless of age or
                                                        19 financial status. For many years, this led private insurers to push ESRD sufferers off
                                                        20 their private insurance and onto Medicare—meaning the federal fisc bore virtually the
                                                        21 entire weight of treating ESRD. The MSPA inverted this status quo, making “private
                                                        22 insurers . . . the ‘primary’ payers and Medicare the ‘secondary’ payer” during an
                                                        23 individual’s first 30 months of ESRD-based Medicare eligibility. Bio-Medical
                                                        24 Applications of Tenn. v. Cent. Sts. Se. & Sw. Areas Health & Welfare Fund, 656 F.3d
                                                        25 277, 278 (6th Cir. 2011). The MSPA accomplished this goal by prohibiting private
                                                        26 insurers from taking steps that could prematurely shift ESRD individuals to Medicare.
                                                        27        4.     With Renalogic’s assistance, the Amy’s Plan has violated this
                                                        28 foundational principle. Put simply, since January 1, 2017, Plan beneficiaries with
                                                                                                       2
                                                                                                  COMPLAINT
                                                                  Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 3 of 23



                                                         1 ESRD have faced enormous additional payment obligations under the Amy’s Plan that
                                                         2 are not faced by Plan beneficiaries who do not have ESRD. This is because Plan
                                                         3 beneficiaries with ESRD (1) no longer have a genuine in-network option for dialysis,
                                                         4 and (2) the out-of-network option for dialysis is financially worse for Plan beneficiaries
                                                         5 than the out-of-network options for other medical treatments.
                                                         6         5.     Neither DaVita nor any other dialysis provider can treat Amy’s Plan
                                                         7 beneficiaries indefinitely without receiving appropriate compensation. Providers may
                                                         8 choose not to treat Plan beneficiaries at all, or they may charge them the unpaid balance
                                                         9 for the care rendered. The Amy’s Plan has thus jeopardized the lives and livelihoods
                                                        10 of its most vulnerable beneficiaries.
                                                        11         6.     The Plan’s conduct has created dramatic incentives for individuals with
 725 S. FIGUEROA ST, STE 1830




                                                        12 ESRD to drop out of the Amy’s Plan altogether and instead rely on Medicare. The
                                LOS ANGELES, CA 90017




                                                        13 reason why is simple: their Medicare payment obligations would be significantly lower
                                                        14 than the immense payment obligations that the Plan’s conduct now exposes them to.
                                                        15 To be sure, the Plan saves money on dialysis when beneficiaries with ESRD move to
                                                        16 Medicare, but such attempts to “shift[] costs from private plans to the public fisc w[ere]
MAH E R




                                                        17 exactly the evil that the [Medicare as Secondary Payor] Act sought to correct.” Bio-
S T R I S




                                                        18 Medical Applications, 656 F.3d at 282-83.
                                                        19         7.     To make matters worse, the Amy’s Plan has all the while kept
                                                        20 beneficiaries and providers in the dark about these sweeping changes. Plan
                                                        21 beneficiaries received no proper notice or explanation of either the elimination of
                                                        22 network coverage for dialysis or of the change in claims-payment methodology. Nor
                                                        23 do the Plan’s terms justify the changes.
                                                        24         8.     Unsurprisingly, the law bars the Plan’s conduct. Health plans cannot
                                                        25 unfairly discriminate on the basis of certain health conditions; Amy’s did. Health plans
                                                        26 cannot mislead beneficiaries and providers about the material dimensions of coverage;
                                                        27 Amy’s did. And health plans cannot ignore Congress’s command by creating draconian
                                                        28 incentives for ESRD individuals to leave the plan for Medicare; Amy’s did. DaVita—
                                                                                                        3
                                                                                                   COMPLAINT
                                                                  Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 4 of 23



                                                         1 both as assignee of a Plan beneficiary and in its own right—accordingly seeks relief
                                                         2 under federal and state law.
                                                         3                               JURISDICTION AND VENUE
                                                         4         9.     This Court has jurisdiction over this action pursuant to 29 U.S.C.
                                                         5 § 1132(e)(1) and 28 U.S.C. § 1331. Jurisdiction over the state law claims alleged herein
                                                         6 exists under 28 U.S.C. § 1367.
                                                         7         10.    ERISA provides for nationwide service of process. 29 U.S.C.
                                                         8 § 1132(e)(2). All Defendants are either residents of the United States or subject to
                                                         9 service in the United States. This Court therefore has personal jurisdiction over them.
                                                        10         11.    Venue is proper in this district because all Defendants are residents of this
                                                        11 district, and a substantial part of the events giving rise to this action occurred in this
 725 S. FIGUEROA ST, STE 1830




                                                        12 district. 28 U.S.C. § 1391.
                                LOS ANGELES, CA 90017




                                                        13                                          PARTIES
                                                        14         12.    DaVita Inc. is a Delaware corporation with its principal place of business
                                                        15 in Denver, Colorado. It is a leading provider of kidney care in the United States, with
                                                        16 over 2,400 centers across the country, including more than 500 licensed facilities in
MAH E R
S T R I S




                                                        17 California. As set forth below, DaVita Inc. sues both in its own right and as an assignee
                                                        18 of its patient (Patient 1).
                                                        19         13.    Star Dialysis, LLC is a Delaware limited liability corporation that owns
                                                        20 the facility that provided dialysis treatment and care to the patient described in this
                                                        21 Complaint. As set forth below, Star Dialysis, LLC sues both in its own right and as an
                                                        22 assignee of its patient (Patient 1).
                                                        23         14.    Defendant Amy’s Kitchen, Inc. (“Amy’s”) is a California corporation
                                                        24 with its headquarters in Petaluma, California and manufacturing facilities in Santa
                                                        25 Rosa, California; Medford, Oregon; and Pocatello, Idaho. It sells organic foods (more
                                                        26 than 250 products) throughout the United States and internationally, in over 23
                                                        27 countries. Amy’s employs more than 2,400 people and generates $500 million in
                                                        28 annual revenue.
                                                                                                         4
                                                                                                    COMPLAINT
                                                                  Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 5 of 23



                                                         1         15.    The Amy’s Plan is an “employee welfare benefit plan” and an “employee
                                                         2 benefit plan” within the meaning of ERISA. See 29 U.S.C. § 1002(1) (defining
                                                         3 “employee welfare benefit plan” and “welfare plan”); 29 U.S.C. § 1002(3) (defining
                                                         4 “employee benefit plan” and “plan”). It is subject to Title I of ERISA. See 29 U.S.C.
                                                         5 § 1003(a).
                                                         6         16.    Amy’s Kitchen is the sponsor and the plan administrator of the Amy’s
                                                         7 Plan. All Defendants and those working at their direction in connection with actions
                                                         8 described herein exercised discretionary authority and discretionary control respecting
                                                         9 management of the Amy’s Plan; exercised authority and control over disposition of the
                                                        10 Amy’s Plan’s assets; had discretionary authority and discretionary responsibility in the
                                                        11 administration of the Amy’s Plan; and were fiduciaries of the Amy’s Plan within the
 725 S. FIGUEROA ST, STE 1830




                                                        12 meaning of 29 U.S.C. § 1002(21)(A).
                                LOS ANGELES, CA 90017




                                                        13         17.    Participation in the Amy’s Plan is reserved to eligible Amy’s employees,
                                                        14 retirees, and their dependents, and the purpose of the Plan is to provide them with
                                                        15 medical and health benefits.
                                                        16                               GENERAL ALLEGATIONS
MAH E R
S T R I S




                                                        17 I.      DaVita Provides Life-Sustaining Dialysis Treatment.
                                                        18         18.    Kidney failure, also called ESRD, is the last stage of chronic kidney
                                                        19 disease. When a patient suffers from ESRD, it means that their kidneys have stopped
                                                        20 working well enough for the patient to survive without dialysis or a kidney transplant.
                                                        21         19.    Dialysis is a procedure used to “substitute” for many of the normal
                                                        22 functions of the kidneys, such as removing the waste products that the body produces
                                                        23 throughout the day. When these toxins are not removed on a regular basis (typically
                                                        24 three times per week), they build up in the body and cause serious health complications
                                                        25 and ultimately death.
                                                        26         20.    Although hemodialysis is the most common treatment for people with
                                                        27 ESRD, it is far from a routine medical procedure. A dialysis machine removes blood
                                                        28 from the body, filters it through an artificial kidney, and then returns the cleaned blood.
                                                                                                         5
                                                                                                    COMPLAINT
                                                                  Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 6 of 23



                                                         1 Traditional, in-center dialysis is administered to a patient three times a week for about
                                                         2 four hours each session.
                                                         3         21.   ESRD affected more than 787,000 people in the United States as of 2016,
                                                         4 and the number of patients diagnosed with ESRD continues to rise each year.
                                                         5 U.S. Renal Data System, 2018 USRDS annual data report: Epidemiology of kidney
                                                         6 disease in the United States, National Institutes of Health, National Institute of
                                                         7 Diabetes and Digestive and Kidney Diseases, Bethesda, MD, 2018 (“2018 NIH
                                                         8 Report”), Table B.1.
                                                         9         22.   As of 2016, the total annual hemodialysis cost in the United States was
                                                        10 over $70 billion. Id.; id. at Table K.7.
                                                        11         23.   Congress and regulators have recognized that dialysis is essential. For
 725 S. FIGUEROA ST, STE 1830




                                                        12 example, Medicare Part B covers routine maintenance dialysis for people with ESRD
                                LOS ANGELES, CA 90017




                                                        13 regardless of their age or financial resources. In 2016, Medicare spent over $35.3
                                                        14 billion on services for beneficiaries with ESRD. Id.
                                                        15         24.   DaVita is a leading provider of this care in the United States. It treats
                                                        16 almost 200,000 patients at over 2,400 centers across the country. In 2017, Fortune
MAH E R




                                                        17 named DaVita one of the world’s most admired companies for the tenth consecutive
S T R I S




                                                        18 year—and the number one healthcare company for quality of service.
                                                        19         25.    DaVita provides dialysis treatment to individuals regardless of whether
                                                        20 they have government-sponsored insurance (e.g., Medicare) or private insurance, often
                                                        21 referred to as a commercial insurance plan (e.g., employer-sponsored insurance).
                                                        22         26.   When an individual has government-sponsored insurance such as
                                                        23 Medicare, the government unilaterally sets the reimbursement rate. Payment rates
                                                        24 under Medicare are generally significantly lower than rates paid by commercial
                                                        25 insurance plans.
                                                        26         27.   Commercial insurance plans’ rates differ depending on whether DaVita is
                                                        27 in-network or out-of-network with the plan. When DaVita is “in-network,” DaVita is
                                                        28 paid a contractually negotiated rate. When DaVita is “out-of-network,” it is generally
                                                                                                         6
                                                                                                      COMPLAINT
                                                                  Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 7 of 23



                                                         1 paid according to an industry standard that is commonly known as the “usual,
                                                         2 customary, and reasonable” (UCR) rate. DaVita’s out-of-network payment rates are on
                                                         3 average higher than its in-network payment rates.
                                                         4 II.     Before 2017, The Amy’s Plan Covered Dialysis Like Other Services.
                                                         5         28.    DaVita offers dialysis to beneficiaries of the Amy’s Plan. On information
                                                         6 and belief, the Amy’s Plan has always covered dialysis, and it currently covers dialysis.
                                                         7         29.    The Amy’s Plan is a preferred provider organization (“PPO”) health plan.
                                                         8 A PPO plan incentivizes participants to select healthcare providers who have
                                                         9 contracted with the plan—or with an entity affiliated with the plan, such as Anthem
                                                        10 Blue Cross in California or another regional Blue Cross Blue Shield entity—for
                                                        11 discounted rates. Many healthcare providers contract with PPO plans (or entities
 725 S. FIGUEROA ST, STE 1830




                                                        12 affiliated with plans) because the providers are willing to accept discounts in exchange
                                LOS ANGELES, CA 90017




                                                        13 for other benefits, such as streamlined claims processing and more reliable payment.
                                                        14         30.    The Amy’s Plan provides “network” (or “in-network”) coverage for
                                                        15 healthcare services on the following terms: (1) beneficiaries visit healthcare providers
                                                        16 in the Plan network; (2) the Plan pays network providers at contracted rates; and (3)
MAH E R
S T R I S




                                                        17 beneficiaries face financial incentives to select network providers, such as lower
                                                        18 copayments, coinsurance amounts, and/or deductibles. Moreover, in-network coverage
                                                        19 generally protects beneficiaries from the responsibility to pay any charged amounts not
                                                        20 paid for by the Plan, i.e., “balance billing.”
                                                        21         31.    PPO plans such as Amy’s also cover services rendered by medical
                                                        22 providers who have not contracted with the Plan (or an affiliated entity). The Amy’s
                                                        23 Plan provides “out of network” (or “non-network”) coverage for healthcare services
                                                        24 on the following terms: (1) beneficiaries visit healthcare providers of their choosing;
                                                        25 (2) the Plan pays non-network providers a percentage of what the Plan considers to be
                                                        26 the “usual and customary” and “reasonable” rate for their services, and (3) Plan
                                                        27 beneficiaries face financial disincentives to select non-network providers, including
                                                        28
                                                                                                        7
                                                                                                   COMPLAINT
                                                                  Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 8 of 23



                                                         1 higher copayments, coinsurance amounts, and/or deductibles, along with balance
                                                         2 billing (the responsibility to pay any charged amounts not paid for by the Plan).
                                                         3         32.   Anthem Blue Cross and other regional Blue Cross Blue Shield entities
                                                         4 have been third-party claims administrators for the Amy’s Plan. In that capacity, they
                                                         5 determine whether to process claims for benefits under the Plan on a network or non-
                                                         6 network basis.
                                                         7         33.   Separate from any particular plan, Blue Cross entities have their own
                                                         8 networks of contracted and preferred healthcare providers. That is, Blue Cross insurers
                                                         9 across the country enter into contracts with providers that, among other things,
                                                        10 establish in-network reimbursement rates for the providers’ services. Plans then
                                                        11 contract with the Blue Cross entities and gain access to these provider networks for
 725 S. FIGUEROA ST, STE 1830




                                                        12 their beneficiaries.
                                LOS ANGELES, CA 90017




                                                        13         34.   DaVita has contracted with Blue Cross of Oregon (among other Blue
                                                        14 Cross entities) to provide discounted dialysis treatment. Until December 31, 2016, Blue
                                                        15 Cross of Oregon processed claims for treatment rendered by DaVita to Patient 1, an
                                                        16 Amy’s Plan beneficiary, on an in-network basis. As a result, DaVita received the rates
MAH E R
S T R I S




                                                        17 it has negotiated with Blue Cross of Oregon, which are substantially lower than the
                                                        18 usual and customary rates DaVita charges for its services.
                                                        19         35.   On information and belief, the Plan provided financial incentives to
                                                        20 participants with ESRD to select DaVita and other dialysis providers who had
                                                        21 contracted with a Blue Cross entity, such as lower copayments, coinsurance amounts,
                                                        22 and/or deductibles. DaVita understood that it could not “balance bill” beneficiaries.
                                                        23         36.   Thus, until December 31, 2016, Amy’s Plan beneficiaries had access to
                                                        24 DaVita as an in-network provider even though DaVita had not directly contracted with
                                                        25 the Plan.
                                                        26
                                                        27
                                                        28
                                                                                                       8
                                                                                                  COMPLAINT
                                                                  Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 9 of 23



                                                         1 III.    Amy’s and Renalogic Try To Cut The Plan’s Dialysis Costs At The Expense
                                                         2         Of Beneficiaries And Providers.
                                                         3         37.   The Amy’s Plan covers thousands of current or former Amy’s employees
                                                         4 and their family members. Patient 1, described in Paragraph 56 below, is one
                                                         5 beneficiary of the Amy’s Plan. However, based on data publicized by the National
                                                         6 Institute of Health and the United States Census Bureau, statistically, it is likely that
                                                         7 several Plan beneficiaries now suffer from ESRD. And the number of Plan
                                                         8 beneficiaries with ESRD will probably continue to rise.
                                                         9         38.   Amy’s bears the costs of treating those beneficiaries. The Plan is both
                                                        10 insured and funded by Amy’s, and the Plan funds health benefits through Amy’s
                                                        11 general assets and through maintenance of stop loss insurance.
 725 S. FIGUEROA ST, STE 1830




                                                        12         39.   This case arises from the Plan’s efforts to save money on dialysis
                                LOS ANGELES, CA 90017




                                                        13 treatment. Upon information and belief, the Plan recently contracted with Renalogic,
                                                        14 an Arizona-based company that purports to specialize in “dialysis cost containment.”
                                                        15 Renalogic, renalogic.com, last accessed November 1, 2018. It claims to save payors
                                                        16 “up to 91%” on dialysis. Id. To achieve the promised savings, however, Renalogic and
MAH E R
S T R I S




                                                        17 the Plan implemented a new, dialysis-specific program with two illegal features.
                                                        18         A.    Feature 1: No network coverage for dialysis.
                                                        19         40.   On information and belief, the Amy’s Plan effectively eliminated network
                                                        20 coverage for dialysis treatment only as of January 1, 2017. Plan beneficiaries received
                                                        21 no sufficient notice or explanation of any change in network coverage for dialysis.
                                                        22         41.   Beginning on or about January 1, 2017, the Plan was amended to include
                                                        23 a “Dialysis Benefit Preservation Program.” The Dialysis Program specifically carves
                                                        24 dialysis treatment out of the Plan’s approach to other medical benefits. Rather than
                                                        25 following the general in-network / out-of-network approach described above, all
                                                        26 dialysis-related claims are subject to “mandated cost review.” That is, with respect to
                                                        27 dialysis only, providers who would otherwise be considered in-network are no longer
                                                        28 treated as in-network.
                                                                                                       9
                                                                                                   COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 10 of 23



                                                         1         42.   The Plan suggests that it might be willing to enter into new agreements
                                                         2 with some dialysis providers. However, these agreements appear to be patient-specific,
                                                         3 and, on information and belief, the Plan will enter into such agreements only if the
                                                         4 dialysis provider is willing to accept dramatically reduced reimbursement rates that are
                                                         5 economically unsustainable.
                                                         6         43.   DaVita is not aware of any dialysis provider who has entered into an
                                                         7 agreement with the Plan. And, DaVita itself has not entered into an agreement with the
                                                         8 Plan, nor did the Plan approach DaVita to see if it could reach such an agreement.
                                                         9         44.   On information and belief, as a result of the dialysis carve out, the Plan’s
                                                        10 third-party claims administrator has processed all dialysis claims on a non-network
                                                        11 basis since January 1, 2017. DaVita no longer receives the rates it has negotiated with
 725 S. FIGUEROA ST, STE 1830




                                                        12 Blue Cross of Oregon.
                                LOS ANGELES, CA 90017




                                                        13         45.   On information and belief, plan participants with ESRD no longer have
                                                        14 the option to choose network providers to get the corresponding benefits, such as lower
                                                        15 copayments, coinsurance amounts, and/or deductibles. Plan participants also face the
                                                        16 prospect of receiving bills for the amounts charged by providers that are not paid by
MAH E R
S T R I S




                                                        17 the Plan, which can be financially devastating to the Plan participants.
                                                        18         46.   Since January 1, 2017, Plan beneficiaries with other conditions have
                                                        19 continued to enjoy access to in-network providers, including providers who have
                                                        20 contracted with a Blue Cross entity.
                                                        21         47.   In short, Plan participants with ESRD no longer have access to lower-cost
                                                        22 network coverage for dialysis treatment. And providers who treat them can no longer
                                                        23 accept discounts in exchange for other benefits, such as streamlined claims processing
                                                        24 and more reliable payment. Because of the resulting increased financial exposure for
                                                        25 patients, the Plan’s arrangement with Renalogic threatens to push ESRD sufferers from
                                                        26 the Amy’s Plan to Medicare as their primary payer, an arrangement forbidden by the
                                                        27 MSPA. Bio-Medical Applications of Tenn. v. Cent. Sts. Se. & Sw. Areas Health &
                                                        28 Welfare Fund, 656 F.3d 277, 282-83 (6th Cir. 2011) (explaining that attempts to
                                                                                                       10
                                                                                                   COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 11 of 23



                                                         1 “shift[] costs from private plans to the public fisc w[ere] exactly the evil that the Act
                                                         2 sought to correct”).
                                                         3         B.    Feature 2: Unfavorable payment methodology for non-network
                                                         4               dialysis providers.
                                                         5         48.   In addition to removing any genuine in-network option for dialysis
                                                         6 treatment, the “Dialysis Benefit Preservation Program” also imposed a drastic, and
                                                         7 improper, rate reduction on out-of-network dialysis providers. On information and
                                                         8 belief, the Amy’s Plan changed its methodology for calculating payments to non-
                                                         9 network dialysis providers only as of January 1, 2017. Plan beneficiaries did not
                                                        10 receive sufficient notice or explanation of this change.
                                                        11         49.   The Plan now purports to reimburse dialysis providers at a “Usual and
 725 S. FIGUEROA ST, STE 1830




                                                        12 Reasonable” rate for dialysis. In contrast, providers of medical care other than dialysis
                                LOS ANGELES, CA 90017




                                                        13 are paid a “usual and customary” and “reasonable” amount. An ordinary beneficiary is
                                                        14 likely to believe that “Usual and Reasonable” is identical or similar to “usual and
                                                        15 customary” and “reasonable,” but that does not appear to be the case. The last sentence
                                                        16 of the 119-page “Plan Document and Summary Plan Description” says: “The term
MAH E R




                                                        17 ‘usual and customary’ is not intended to be the same as the term ‘Usual and
S T R I S




                                                        18 Reasonable,’ as that term is defined in the Dialysis Treatment-Outpatient provision in
                                                        19 the Medical Expense Benefit section.”
                                                        20         50.   The payments that DaVita has received reveal that “Usual and
                                                        21 Reasonable” is lower than its already reduced in-network rates, and indeed, that the
                                                        22 Plan has tied its reimbursement amount to the Medicare fee schedule. The Medicare
                                                        23 fee schedule, however, is far lower than the industry standard for an out-of-network
                                                        24 dialysis provider. The Medicare fee schedule is set by the federal government to define
                                                        25 the government’s payor obligation. Usual, customary, and reasonable (UCR) rates, in
                                                        26 contrast, are based on the amount providers usually charge private insurance
                                                        27 companies in the relevant geographic area for a given service.
                                                        28
                                                                                                       11
                                                                                                   COMPLAINT
                                                                    Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 12 of 23



                                                         1           51.   The Plan did this, moreover, without disclosing the truth of what it is
                                                         2 doing. The Plan carefully omits any reference to Medicare in its definition of “Usual
                                                         3 and Reasonable.”
                                                         4           52.   On information and belief, “usual and customary” and “reasonable”
                                                         5 payments—which is what non-network providers of services other than dialysis are
                                                         6 entitled to—are more favorable than rates based on Medicare.
                                                         7           53.   The Amy’s Plan thus simultaneously (1) eliminated network coverage for
                                                         8 dialysis, making beneficiaries responsible for all amounts not paid by the Plan, and
                                                         9 (2) reduced non-network payout rates for dialysis providers only.
 725 S. FIGUEROA ST, STE 1830




                                                        10           54.   This decision does far more than create a business dispute between DaVita
                                LOS ANGELES, CA 90017




                                                        11 and the Plan. It imperils the very lives of the Plan’s ESRD beneficiaries, who depend
                                                        12 on receiving dialysis treatment. DaVita cannot treat plan beneficiaries indefinitely
                                                        13 without appropriate compensation—nor will any other dialysis provider. If the Plan’s
                                                        14 unlawful conduct persists, providers may eventually choose not to treat plan
MAH E R
S T R I S




                                                        15 beneficiaries. Or they may charge beneficiaries the unpaid balance for care rendered.
                                                        16 Amy’s has thus jeopardized the lives and livelihoods of its most vulnerable
                                                        17 beneficiaries.
                                                        18 IV.       DaVita Admits and Treats Amy’s Plan Beneficiaries.
                                                        19           55.   This suit arises from DaVita’s provision of dialysis to an Amy’s
                                                        20 beneficiary, referred to as Patient 1 to protect his privacy.1
                                                        21           56.   Patient 1 has been receiving dialysis treatment from DaVita since 2016.
                                                        22                 a.    Patient 1 was a member of the Amy’s Plan at all relevant times and
                                                        23           needed dialysis to treat ESRD.
                                                        24
                                                        25      1
                                                                In an abundance of caution and out of concern for patient privacy, DaVita has not
                                                        26 pleaded details about Patient 1’s dates of service (other than year), treatment facility,
                                                           or other identifying information. DaVita is willing to supply Defendants additional
                                                        27 reasonable information to identify the patient. DaVita will supply information upon
                                                           Defendants’ request, but only in a manner that complies with all federal and state
                                                        28 privacy laws.
                                                                                                      12
                                                                                                      COMPLAINT
                                                             Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 13 of 23



                                                         1          b.     Before treating Patient 1, DaVita representatives followed standard
                                                         2    procedures for the intake and treatment of patients and the receipt of payment
                                                         3    therefor.
                                                         4          c.     Those procedures include contacting Amy’s Plan representatives to
                                                         5    verify coverage, to receive authorization to provide treatment, and/or to
                                                         6    exchange other necessary information.
                                                         7          d.     In connection with receiving treatment, Patient 1 executed a valid
                                                         8    assignment of benefits (“Assignment”) to DaVita. The Assignment gives DaVita
                                                         9    the right to be paid directly for any services rendered to Patient 1, and it also
                                                        10    entitles DaVita to assert Patient 1’s legal rights under ERISA and other
                                                        11    applicable law. These legal rights include the right to recover benefits, to file
 725 S. FIGUEROA ST, STE 1830




                                                        12    claims and appeals, to request and obtain information and documents relating to
                                LOS ANGELES, CA 90017




                                                        13    the plan, and to bring suit for violations of ERISA and other applicable law. The
                                                        14    Assignment also appointed DaVita as the patient’s “authorized representative.”
                                                        15          e.     In the course of providing treatment to Patient 1, DaVita seeks
                                                        16    payment from the Amy’s Plan. DaVita does so by submitting the necessary
MAH E R




                                                              information via the standard “UB-04” form, indicating, inter alia, the dates of
S T R I S




                                                        17
                                                        18    treatment (for which DaVita was seeking payment) and the particular treatment
                                                        19    provided. Each UB-04 also notifies the recipient that DaVita has obtained an
                                                        20    assignment from Patient 1.
                                                        21          f.     Each UB-04 typically covers one week or less of treatment.
                                                        22    Because Patient 1 has been receiving dialysis treatment from DaVita since 2016,
                                                        23    DaVita has sent numerous completed UB-04 forms to the Plan, and the Plan has
                                                        24    consistently sent payment to DaVita for its services.
                                                        25          g.     Until January 1, 2017, the Plan paid DaVita at its contracted rate
                                                        26    with Blue Cross of Oregon. However, after January 1, 2017, the Plan paid
                                                        27    DaVita at a Medicare-based rate that was far less than its contracted rate.
                                                        28
                                                                                                  13
                                                                                              COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 14 of 23



                                                         1                h.     Pursuant to the Plan’s internal appeal process, DaVita submitted
                                                         2         two levels of appeal to the Plan’s appeal administrator, Delta Health Systems.
                                                         3         Delta denied the appeals and informed DaVita that it was entitled to file suit
                                                         4         under ERISA. Patient 1’s administrative remedies are therefore exhausted.
                                                         5                i.     Patient 1 continues to receive treatment from DaVita. The Plan has
                                                         6         continued to authorize payment to be sent directly to DaVita, but at levels far
                                                         7         less than DaVita’s contracted rate with Blue Cross of Oregon.
                                                         8         57.    Payment of less than the full billed rate is an “adverse benefit
                                                         9 determination” under ERISA. See 29 C.F.R. § 2560.503-1(m)(4) (defining “adverse
                                                        10 benefit determination” as including “[a] denial, reduction, or termination of, or a failure
                                                        11 to provide or make payment (in whole or in part)” for a claimed benefit).
 725 S. FIGUEROA ST, STE 1830




                                                        12         58.    ERISA requires plans making adverse benefit determinations to follow
                                LOS ANGELES, CA 90017




                                                        13 certain procedures.
                                                        14                a.     Generally speaking, plans must propound denials in writing, set
                                                        15         forth the specific reasons for such a denial, and afford a reasonable opportunity
                                                        16         for a full and fair review by the appropriate named fiduciary of the decision
MAH E R
S T R I S




                                                        17         denying the claim. See 29 U.S.C. § 1133.
                                                        18                b.     Among other things, the plan or its representative must explain, “in
                                                        19         a manner calculated to be understood by the claimant (i) the specific reason or
                                                        20         reasons for the adverse determination; (ii) reference to the specific plan
                                                        21         provisions on which the determination is based; (iii) a description of any
                                                        22         additional material or information necessary for the claimant to perfect the claim
                                                        23         and an explanation of why such material or information is necessary; [and] (iv)
                                                        24         a description of the plan’s review procedures and the time limits applicable to
                                                        25         such procedures, including a statement of the claimant’s right to bring a civil
                                                        26         action under section 502(a) of the Act following an adverse benefit
                                                        27         determination on review. . . .” 29 C.F.R. § 2560.503-1(g)(i)-(iv). See also
                                                        28         29 C.F.R. § 2590.715-2719(b).
                                                                                                        14
                                                                                                    COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 15 of 23



                                                         1         59.   The denials issued by the Amy’s Plan do not all comply with ERISA’s
                                                         2 requirements. Accordingly, DaVita was entitled to file suit in federal court seeking
                                                         3 relief under ERISA. See 29 C.F.R. § 2560.503-1(l) (“In the case of the failure of a plan
                                                         4 to establish or follow claims procedures consistent with the requirements of this
                                                         5 section, a claimant shall be deemed to have exhausted the administrative remedies
                                                         6 available under the plan and shall be entitled to pursue any available remedies . . . .”);
                                                         7 29 C.F.R. § 2590.715-2719(b)(2)(ii)(F) (deemed exhaustion).
                                                         8                                        COUNT ONE
                                                         9                                   Against All Defendants
                                                        10                            (Double Damages Under the MSPA)
                                                        11         60.   DaVita re-alleges each paragraph of this Complaint as if fully set forth
 725 S. FIGUEROA ST, STE 1830




                                                        12 herein.
                                LOS ANGELES, CA 90017




                                                        13         61.   In the years preceding 2017, DaVita provided dialysis to Patient 1.
                                                        14         62.   DaVita was paid at an in-network rate specified in its contract with Blue
                                                        15 Cross of Oregon, and the Plan’s ESRD beneficiaries using DaVita for dialysis, such as
                                                        16 Patient 1, faced cost-bearing and residual financial obligations in accord with being
MAH E R
S T R I S




                                                        17 treated in-network.
                                                        18         63.   In 2017, the Amy’s Plan singled out beneficiaries with ESRD for special
                                                        19 and worse treatment than other members.
                                                        20               a.      First, the Plan no longer treats dialysis providers that are part of the
                                                        21         Blue Cross network as in-network providers. And, on information and belief, no
                                                        22         dialysis provider has entered into an agreement with the Plan, so dialysis is no
                                                        23         longer subject to in-network coverage (and the lower financial responsibilities
                                                        24         that in-network coverage entails).
                                                        25               b.      Second, the Plan slashed payment rates for out-of-network dialysis.
                                                        26         Instead of using a “usual and customary” and “reasonable” payment
                                                        27         methodology, the Plan adopted a Medicare-based method.
                                                        28
                                                                                                         15
                                                                                                     COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 16 of 23



                                                         1               c.     As a result, the Plan’s beneficiaries face substantial liability to out-
                                                         2         of-network providers for the difference between what the Plan is willing to pay
                                                         3         and the provider’s billed charges.
                                                         4         64.   The Plan’s practice violates the Medicare Secondary Payer Act. Medicare
                                                         5 covers individuals with ESRD, regardless of age or financial resources. During an
                                                         6 individual’s first 30 months of Medicare eligibility, however, the individual’s private
                                                         7 insurer must continue to pay primary benefits on the individual’s behalf. 42 U.S.C.
                                                         8 § 1395y(b). The MSPA prevents insurers from shirking this payment responsibility and
                                                         9 discriminating against individuals with ESRD. It does so in two key ways.
                                                        10         65.   First, the MSPA prohibits an insurer from “tak[ing] into account that an
                                                        11 individual is entitled to or eligible for” Medicare based on ESRD. 42 U.S.C.
 725 S. FIGUEROA ST, STE 1830




                                                        12 § 1395y(b)(1)(C)(i). Binding regulations explain that this includes “[i]mposing
                                LOS ANGELES, CA 90017




                                                        13 limitations on benefits for a Medicare entitled individual that do not apply to others
                                                        14 enrolled in the plan, such as providing less comprehensive health care coverage,
                                                        15 excluding benefits, [or] reducing benefits.” 42 C.F.R. § 411.108; see id. § 411.161(a).
                                                        16 This provision is primarily designed to prevent insurers from shifting individuals with
MAH E R




                                                        17 ESRD onto Medicare before the 30-month “coordination period” expires.
S T R I S




                                                        18         66.   Second, the MSPA prohibits an insurer from “differentiat[ing] in the
                                                        19 benefits it provides between individuals having end stage renal disease and other
                                                        20 individuals covered by such plan on the basis of . . . the need for renal dialysis, or in
                                                        21 any other manner.” 42 U.S.C. § 1395y(b)(1)(C)(ii). This provision is centrally designed
                                                        22 to prevent discrimination against individuals with ESRD.
                                                        23         67.   Here, the Plan’s conduct plainly violates both prohibitions. All other Plan
                                                        24 beneficiaries have in-network options for care; Medicare-eligible ESRD beneficiaries
                                                        25 do not. And all other beneficiaries receiving out-of-network care are entitled to payouts
                                                        26 using a more generous method than the Medicare-based method the Plan uses only for
                                                        27 dialysis providers. Put simply, Medicare-eligible ESRD beneficiaries (1) have no in-
                                                        28 network option and (2) their out-of-network option is financially worse than the out-
                                                                                                        16
                                                                                                    COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 17 of 23



                                                         1 of-network option for those with conditions other than ESRD. This leaves Medicare-
                                                         2 eligible ESRD individuals facing enormous additional payment obligations not faced
                                                         3 by others on the Plan.
                                                         4        68.    Not only does this arrangement discriminate against ESRD individuals; it
                                                         5 is plainly designed to induce them to drop out of the Amy’s Plan and instead rely on
                                                         6 Medicare. The reason: their Medicare payment obligations would be significantly
                                                         7 lower than the payment obligations that the Plan’s conduct now exposes them to.
                                                         8 Although this would accomplish the Plan’s goal of saving money on dialysis, it is
                                                         9 precisely what the MSPA was enacted to prevent. See Bio-Medical Applications of
                                                        10 Tenn. v. Cent. Sts. Se. & Sw. Areas Health & Welfare Fund, 656 F.3d 277, 282-83 (6th
                                                        11 Cir. 2011).
 725 S. FIGUEROA ST, STE 1830




                                                        12        69.    Defendants’ MSPA violation entitles DaVita to double damages under the
                                LOS ANGELES, CA 90017




                                                        13 MSPA’s “enforcement” provision, which establishes “a private cause of action for
                                                        14 damages (which shall be in an amount double the amount otherwise provided) in the
                                                        15 case of a primary plan which fails to provide for primary payment (or appropriate
                                                        16 reimbursement) in accordance with paragraphs (1) and (2)(A).” 42 U.S.C.
MAH E R
S T R I S




                                                        17 § 1395y(b)(3)(A).
                                                        18        70.    This cause of action permits “a private party . . . to bring suit in the party’s
                                                        19 own name to remedy the wrong done to it” under the MSPA. Woods v. Empire Health,
                                                        20 574 F.3d 92, 98-99 (2d Cir. 2009) (also explaining the cause of action does not permit
                                                        21 “suit on behalf of the Government to remedy any wrongs done thereto”); see In re
                                                        22 Avandia, 685 F.3d 353, 359 & n.9 (3d Cir. 2012) (collecting cases explaining that the
                                                        23 MSPA cause of action remedies private injury, not injury to the government). The
                                                        24 cause of action contemplates suits both by plan beneficiaries and by healthcare
                                                        25 providers like DaVita in their own right. See Parra v. PacifiCare of Ariz., 715 F.3d
                                                        26 1146, 1152 (9th Cir. 2013); Mich. Spine & Brain Surgeons v. State Farm, 758 F.3d
                                                        27 787, 790 (6th Cir. 2014).
                                                        28
                                                                                                        17
                                                                                                    COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 18 of 23



                                                         1         71.    Here, the Plan’s failure to make required payments, in violation of the
                                                         2 MSPA, has injured ESRD beneficiaries by exposing them to significant payment
                                                         3 obligations. Dialysis providers are entitled to collect, and consequently beneficiaries
                                                         4 are obligated to pay, the difference between the Plan’s improperly low payment rate
                                                         5 and the providers’ usual and customary charges.
                                                         6         72.    The Plan’s MSPA violations have also injured DaVita directly, by
                                                         7 reducing its payments from the Plan to compensation amounts far below what it is
                                                         8 entitled to.
                                                         9         73.    The MSPA cause of action thus entitles DaVita, both in its own right and
                                                        10 as Patient 1’s assignee, to recover double this amount in damages.
                                                        11                                      COUNT TWO
 725 S. FIGUEROA ST, STE 1830




                                                        12                                  Against All Defendants
                                LOS ANGELES, CA 90017




                                                        13   (Injunctive and Other Equitable Relief Under ERISA to Address Illegal Plan Terms)
                                                        14         74.    DaVita re-alleges each paragraph of this Complaint as if fully set forth
                                                        15 herein.
                                                        16         75.    Separate from DaVita’s ability to pursue relief directly under the MSPA,
MAH E R




                                                        17 DaVita is entitled to use 29 U.S.C. § 1132(a)(3) of ERISA to seek redress for the Plan’s
S T R I S




                                                        18 conduct.
                                                        19         76.    No plan provision (or interpretation thereof) that violates federal law can
                                                        20 be enforced to the detriment of a beneficiary. Such provisions or acts are void ab initio,
                                                        21 and 29 U.S.C. § 1132(a)(3) permits Plaintiffs, as the beneficiary’ assignees, to seek
                                                        22 redress for the Plan’s violation of the MSPA.
                                                        23         77.    In addition, ERISA itself forbids improper targeting of individuals based
                                                        24 on their health condition. 29 U.S.C. § 1182(a)(1). The Secretary of Labor has made
                                                        25 clear that this prohibition applies to discriminatorily reducing a certain type of benefit
                                                        26 in the aftermath of costly participant claims. An example in the Code of Federal
                                                        27 Regulations is illustrative:
                                                        28
                                                                                                       18
                                                                                                   COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 19 of 23



                                                         1                      (i) Facts. A group health plan has a $500 deductible on
                                                         2                all benefits for participants covered under the plan.
                                                         3                Participant B files a claim for the treatment of AIDS. At the
                                                         4                next corporate board meeting of the plan sponsor, the claim
                                                         5                is discussed. Shortly thereafter, the plan is modified to
                                                         6                impose a $2,000 deductible on benefits for the treatment of
                                                         7                AIDS, effective before the beginning of the next plan year.
                                                         8                      (ii) Conclusion. The facts of this Example 2 strongly
                                                         9                suggest that the plan modification is directed at B based on
                                                        10                B’s claim. Absent outweighing evidence to the contrary, the
                                                        11                plan violates [ERISA].
 725 S. FIGUEROA ST, STE 1830




                                                        12 29 C.F.R. § 2590.702(b)(2)(i). This tracks exactly what has happened here. In the
                                LOS ANGELES, CA 90017




                                                        13 aftermath of costly claims by at least one beneficiary with ESRD, the Plan eliminated
                                                        14 in-network coverage and cut the payout rate for out-of-network coverage just for
                                                        15 people with ESRD.
                                                        16         78.    Plaintiffs, as Patient 1’s assignees, are entitled to an injunction under
MAH E R
S T R I S




                                                        17 29 U.S.C. § 1132(a)(3) of ERISA prohibiting the Plan from engaging in its illegal
                                                        18 conduct going forward. Plaintiffs are also entitled to other appropriate equitable relief,
                                                        19 including, but not limited to, reformation as required to conform the Plan to the
                                                        20 requirements of federal law. Finally, Plaintiffs are entitled to attorneys’ fees under
                                                        21 29 U.S.C. § 1132(g).
                                                        22                                     COUNT THREE
                                                        23                                  Against All Defendants
                                                        24                                  (Benefits Under ERISA)
                                                        25         79.    DaVita re-alleges each paragraph of this Complaint as if fully set forth
                                                        26 herein.
                                                        27         80.    ERISA beneficiaries are entitled to receive the benefits promised under
                                                        28 the terms of the plan of which they are members.
                                                                                                       19
                                                                                                   COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 20 of 23



                                                         1         81.   The terms of the Amy’s Plan do not authorize the Plan to eliminate in-
                                                         2 network coverage for ESRD beneficiaries seeking dialysis.
                                                         3         82.   Nor does the Plan allow Amy’s to pay dialysis providers at the rate DaVita
                                                         4 was paid here. Absent a contractual agreement establishing a negotiated rate, DaVita
                                                         5 is entitled under the Plan to be paid a “Usual and Reasonable” charge. The Plan’s
                                                         6 definition of “Usual and Reasonable” does not permit the Plan to factor Medicare rates
                                                         7 into its determination of what amount constitutes a “Usual and Reasonable” charge.
                                                         8         83.   Plaintiffs are entitled to relief under 29 U.S.C. § 1132(a)(1)(B), as well as
                                                         9 attorneys’ fees under 29 U.S.C. § 1132(g).
                                                        10                                     COUNT FOUR
                                                        11                                 Against All Defendants
 725 S. FIGUEROA ST, STE 1830




                                                        12      (Equitable Relief Under ERISA for Failure to Disclose and Misrepresentation)
                                LOS ANGELES, CA 90017




                                                        13         84.   DaVita re-alleges each paragraph of this Complaint as if fully set forth
                                                        14 herein.
                                                        15         85.   Under ERISA, plan fiduciaries have an obligation to disclose in plain
                                                        16 English all material terms of a plan to plan beneficiaries, and otherwise communicate
MAH E R
S T R I S




                                                        17 honestly and comprehensively.
                                                        18         86.   No plan term can be enforced against a beneficiary or its assignees unless
                                                        19 it is properly disclosed. See CIGNA Corp. v. Amara, 563 U.S. 421 (2011).
                                                        20         87.   The Plan failed to (1) adequately disclose to beneficiaries that there would
                                                        21 be no in-network treatment for dialysis, and (2) that payment rates for dialysis would
                                                        22 be significantly lower than for all other care, i.e., Medicare-based. In particular, the
                                                        23 relevant Plan documents would lead a reasonable participant to believe that out-of-
                                                        24 network services would be paid out at higher rates that are not tied to Medicare.
                                                        25         88.   Both network coverage and payment rates are material to beneficiaries
                                                        26 because they affect the convenience and the financial burden of obtaining care. They
                                                        27 also affect whether beneficiaries will remain on the plan at all, given that they face
                                                        28 substantial liability to out-of-network providers for the difference between the Plan’s
                                                                                                       20
                                                                                                   COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 21 of 23



                                                         1 payout rate and the provider’s billed charges. Failing to properly disclose such
                                                         2 information accordingly violates ERISA’s disclosure requirements.
                                                         3        89.    ERISA entitles misled beneficiaries and their assignees to recover under
                                                         4 theories of surcharge, reformation, and estoppel.
                                                         5               a.    Surcharge is a remedy that holds a fiduciary accountable for a
                                                         6        breach that injures a beneficiary. Here, the Plan’s failure to explain to
                                                         7        beneficiaries that treatment at DaVita would be paid at a lower rate than other
                                                         8        covered services injured beneficiaries by imposing a larger financial obligation
                                                         9        upon them and injured DaVita by under-compensating it for provided care.
                                                        10        Because DaVita is being treated as an out-of-network provider, the Plan should
                                                        11        be surcharged the difference between what it actually paid and DaVita’s usual,
 725 S. FIGUEROA ST, STE 1830




                                                        12        customary, and reasonable (UCR) charges.
                                LOS ANGELES, CA 90017




                                                        13               b.    Reformation reforms an instrument to accord with the
                                                        14        understanding of the misled party. Here, as explained above, the beneficiaries
                                                        15        were misled about payout rates (and patients’ corresponding financial
                                                        16        obligations). The Plan should be reformed to require it to compensate dialysis
MAH E R
S T R I S




                                                        17        providers like DaVita at their usual, customary, and reasonable (UCR) rates.
                                                        18               c.    Estoppel holds a defendant to its word when it would be unjust to
                                                        19        do otherwise. Here, the Plan misled beneficiaries about the payment rates for out
                                                        20        of network dialysis care. Both the beneficiaries and DaVita relied on the Plan’s
                                                        21        representations and omissions and were injured as a result of the Plan’s refusal
                                                        22        to pay DaVita its usual and customary charges. And the Plan’s behavior is here
                                                        23        particularly egregious, coupled as it is with the elimination of a genuine in-
                                                        24        network option and discriminatory animus toward people with ESRD. The Plan
                                                        25        should be estopped from paying DaVita anything lower than its usual and
                                                        26        customary charges.
                                                        27        90.    Plaintiffs are entitled to relief under 29 U.S.C. § 1132(a)(3), as well as
                                                        28 attorneys’ fees under 29 U.S.C. § 1132(g).
                                                                                                      21
                                                                                                  COMPLAINT
                                                                  Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 22 of 23



                                                         1                                        COUNT FIVE
                                                         2                                   Against All Defendants
                                                         3                  (Negligent Misrepresentation, Promissory Estoppel, and
                                                         4                             Quantum Meruit Under State Law)
                                                         5         91.    DaVita re-alleges each paragraph of this Complaint as if fully set forth
                                                         6 herein.
                                                         7         92.    The Plan and its agents misled DaVita about the payments they could
                                                         8 expect for rendering services. DaVita’s staff contacted Plan representatives before
                                                         9 treating beneficiaries of the Amy’s Plan. In the past, DaVita was paid no worse than
                                                        10 in-network rates, and during the course of its interactions with Plan representatives,
                                                        11 DaVita was initially led to believe that that level of payment would continue. DaVita
 725 S. FIGUEROA ST, STE 1830




                                                        12 subsequently learned that it would be treated as an out-of-network provider, but it was
                                LOS ANGELES, CA 90017




                                                        13 never informed that it would be reimbursed at a Medicare-based rate.
                                                        14         93.    DaVita understandably and mistakenly believed that it would be
                                                        15 appropriately paid for its services, and it reasonably relied on this belief to its detriment
                                                        16 by, inter alia, providing care for which it has not been fully compensated.
MAH E R
S T R I S




                                                        17         94.    These facts warrant relief under state law theories of negligent
                                                        18 misrepresentation, promissory estoppel, and quantum meruit.
                                                        19         95.    Relief for negligent misrepresentation is available under state law when
                                                        20 there is (1) a misrepresentation (false representation, concealment, or nondisclosure);
                                                        21 (2) justifiable reliance by Plaintiff; and (3) resulting damages. All occurred here.
                                                        22 DaVita is therefore entitled to in-network or its usual and customary rates.
                                                        23         96.    Promissory estoppel relief is available under state law when there is (1) a
                                                        24 promise to pay for services rendered; (2) foreseeable and justifiable reliance by the
                                                        25 Plaintiff; and (3) resulting damages. All occurred here. The Plan should therefore be
                                                        26 estopped from paying DaVita anything less than in-network charges as the Plan led it
                                                        27 to believe it would receive.
                                                        28
                                                                                                         22
                                                                                                     COMPLAINT
                                                                 Case 3:18-cv-06975-JST Document 1 Filed 11/16/18 Page 23 of 23



                                                         1         97.   Finally, the quantum meruit remedy permits a party to recover the
                                                         2 reasonable value of services rendered based on an implied promise to pay. It is
                                                         3 available under state law where the conduct of the parties allows the dual inferences
                                                         4 that one performed at the other’s request and that the requesting party promised to pay.
                                                         5 That is precisely what happened here. DaVita is therefore entitled to reasonable value,
                                                         6 i.e., its usual and customary and reasonable charges for its services.
                                                         7         98.   DaVita—in its own right as a provider—accordingly seeks relief under
                                                         8 state law theories of negligent misrepresentation, promissory estoppel, and quantum
                                                         9 meruit.
                                                        10                                 PRAYER FOR RELIEF
                                                        11         WHEREFORE, DaVita prays for judgment against Defendants as follows:
 725 S. FIGUEROA ST, STE 1830




                                                        12         1.    For equitable relief and monetary relief, in an amount to be proven at trial,
                                LOS ANGELES, CA 90017




                                                        13 including double damages under the MSPA, plus all applicable interest and costs;
                                                        14         2.    For all attorneys’ fees and costs incurred in bringing this action, to the
                                                        15 extent recoverable by law;
                                                        16         3.    For an order declaring DaVita’s rights and enjoining Defendants from
MAH E R
S T R I S




                                                        17 continuing their illegal practices; and
                                                        18         4.    For all other relief the Court deems appropriate, proper, and just.
                                                        19                                              Respectfully submitted,
                                                        20 Dated: November 16, 2018                     STRIS & MAHER LLP
                                                        21                                              /s/ Brendan S. Maher
                                                                                                        Peter K. Stris
                                                        22                                              Brendan S. Maher
                                                                                                        Michael Donofrio
                                                        23                                              Rachana A. Pathak
                                                        24                                              Attorneys for Plaintiffs DAVITA INC. and
                                                                                                        STAR DIALYSIS, LLC
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                        23
                                                                                                     COMPLAINT
